IN THE SUPREME COURT OF THE STATE OF DELAWARE


GREAT STUFF, INC., a Delaware §
corporation; JEFFREY S. BRUETTE §
and BRIAN KUEHN,                §
                                §           No. 323, 2015
      Defendants-Below,         §
      Appellants,               §           Court Below: Superior Court
                                §           of the State of Delaware
      v.                        §
                                §           C.A. No. N13C-02-009
ANDREW CODY COTTER,             §
                                §
      Plaintiff-Below,          §
      Appellee.                 §

                           Submitted: May 18, 2016
                           Decided:   May 31, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 31st day of May, 2016, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the

May 18, 2015 final judgment of the Superior Court should be affirmed on the basis

of the court’s transcript rulings during trial and its April 10, 2015 and May 12,

2015 post-trial letter orders.
      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED. Appellants’ motion to seek leave of the court to

provide four pages of supplemental briefing is DENIED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




                                       2